 1                                UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3
 4       EVIER DIAZ PAEZ,                                    Case No.: 2:16-cv-02737-JAD-NJK
 5             Petitioner                                   Order Granting Motion to Dismiss
                                                          Unexhausted Grounds and to Construe
 6       v.                                               Ground 4 as a Sixth Amendment Claim
 7       DWIGHT NEVEN, et. al,                                            [ECF No. 44]
 8             Respondents
 9            On January 15, 2019, I granted respondents’ motion to dismiss in part after finding
10 several of habeas petitioner Evier Diaz Paez’s claims unexhausted.1 Among those grounds was
11 Ground 4, which asserted a due process violation. Because Ground 4 would be exhausted if
12 construed as a Sixth Amendment claim, I indicated that I would construe Ground 4 as a Sixth
13 Amendment claim if petitioner submitted a notice that he would like Ground 4 so construed. I
14 ordered petitioner also to file either: (1) a motion to dismiss seeking partial dismissal of only the
15 unexhausted claims; (2) a motion to dismiss the entire petition without prejudice in order to
16 return to state court to exhaust the unexhausted claims; and/or (3) a motion for other appropriate
17 relief, such as a motion for a stay and abeyance to hold the exhausted claims in abeyance while
18 petitioner returns to state court to exhaust the unexhausted claims.
19            Petitioner has moved to construe Ground 4 as a Sixth Amendment claim and for
20 dismissal of his unexhausted claims.2 Good cause appearing, IT IS HEREBY ORDERED that
21 petitioner’s motion [ECF No. 44] is GRANTED: the court will construe Ground 4 as a Sixth
22 Amendment effective-assistance-of-counsel claim.
23            IT IS FURTHER ORDERED that Ground 5, Ground 7, in part, as set forth in my
24 order of January 15, 2019, Ground 8, and Ground 9 except as to Ground 9(D) are
25 DISMISSED without prejudice.
26
     1
27       ECF No. 43.
     2
28       ECF No. 44.

                                                      1
1         IT IS FURTHER ORDERED that respondents have until April 15, 2019, to file an
2 answer to the remaining claims in the petition. Petitioner will have 30 days from service of the
3 answer to file a reply.
4         Dated: February 14, 2019
5                                                            _______________________________
                                                                           _______________
                                                                                        _ _________
                                                             U.S. District Judge   Jennifer
                                                                                    ennifer A.
                                                                            udgge JJe       A. Dorsey
                                                                                               D r
                                                                                               Do
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  2
